DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 09/23/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because copies of the NPL and FOR documents were not submitted and therefore are not considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 36-39, and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "setting the total length" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “setting a total length” and suggests amending.
Claim 33 recites the limitation "based upon the planned treatment" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “based upon a planned treatment” and suggests amending.
Claim 33 recites the limitation "use of the same photosensitizing agent" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “use of a same photosensitizing agent” and suggests amending.
Claim 33 recites the limitation "calculated as the product of" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “calculated as a product of” and suggests amending.
Claim 36 recites the limitation "at the same systemic dosage" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “at a same systemic dosage” and suggests amending.
Claim 37-38 are rejected based on their dependency on claim 33.
Claim 39 recites the limitation "for the planning of treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “for a planning of treatment” and suggests amending.
Claim 39 recites the limitation "into the treatment area" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “into a treatment area” and suggests amending.
Claim 39 recites the limitation "calculating the planned treatment volume" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “calculating a planned treatment volume” and suggests amending.
Claim 39 recites the limitation "setting the total length" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “setting a total length” and suggests amending.
Claim 39 recites the limitation "calculated as the product of PTV" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “calculated as a product of PTV” and suggests amending.
Claim 42 recites the limitation "at the same systemic dosage" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as “at a same systemic dosage” and suggests amending.
Claim 43-44 are rejected based on their dependency on claim 39.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (Step 2a, prong 1 of 2019 PEG- method of organizing human activity). The claimed limitations produce a specific treatment plan by calculating the planned treatment volume (PTV), using pre-determined light density index (LDI), and calculating the total length of the optical fibers as the product of both PTV and the LDI, but does not display or output this treatment plan in a practical application as required by step 2a, prong 2, hence the user does not receive the results of the recited steps. The recited limitations are processed under the broadest reasonable interpretation, covers performance of limitations, then under certain methods of organizing human activity. Nothing in the claims precludes the steps from being performed by a human using a generic computer component.
Examiner states that the claim recites a judicial exception, but is not integrated into a practical application (Step 2b of 2019 PEG). In particular the steps of the claim do not recite any additional element that is required for the claim to be performed, moreover the steps of the claim add insignificant extra-solution activity to the abstract idea. (See MPEP 2106.05 (g)). Therefore, the claim does not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited. Dependent claims 36-38 and 42-44 do not integrate the abstract idea into a practical application. Examiner suggests amending claims 33 and 39 to include steps that cannot be done by a human and outputting the result of the methods to the user.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33, 36-39, and 42-44 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by NPL Sean et al., hereinafter “Sean”.
Regarding claim 33, Sean discloses a computer program product (Abstract; it claims a software that inherently runs on a computer) comprising a computer usable medium having computer readable program code (Abstract; it claims a software that inherently runs on a computer) embodied therein, the computer readable program code adapted to be executed by a computer to implement a method (Abstract; it claims a software that inherently runs on a computer) for producing a patient-specific treatment plan for photodynamic therapy of prostate cancer (Abstract), the method comprising: setting a total length of illuminating fibers needed for effective therapy (Page 5-6, section 2.2 and Page 7, lines 23-28) based upon a planned treatment volume (PTV) (Page 5-6, section 2.2) and a prior-determined treatment-effective light density index, LDI, threshold (Page 5-6, section 2.2; this is interpreted generally, examiner suggests putting more detail in the claims regarding the LDI threshold), wherein the treatment-effective LDI threshold is prior-determined from historical data from use of a same photosensitizing agent (Page 5-6, section 2.2; this section states that the dose is determined based on photosensitizer properties), and wherein the total length of illuminating fibers is calculated as a  product of PTV and said prior-determined treatment-effective light density index threshold, or scalar multiple thereof (Page 5-6, section 2.2 and Page 7, lines 23-28).
Regarding claim 36, Sean discloses the treatment-effective LDI threshold is prior-determined from historical data from use of the same photosensitizing agent (Page 5-6, section 2.2, see Conclusion on Page 19; reconstructing treatments), administered at a same systemic dosage (Page 4, lines 1-4, Page 5, lines 3-7, Page5-6, section 2.2, and Page 19, lines 1-5).
Regarding claim 37, Sean discloses the treatment- effective LDI threshold is prior-determined from historical data from use of the same photosensitizing agent (Page 5-6, section 2.2, see Conclusion on Page 19; reconstructing treatments), administered at the same systemic dosage, and same wavelength of delivered light (Page 4, lines 1-4, Page 5, lines 3-7, Page5-6, section 2.2, and Page 19, lines 1-5; Page 4, lines 29-32; reconstruction of treatment based on all the properties that were studied in the trial).
Regarding claim 38, Sean discloses the treatment- effective LDI threshold is prior-determined from historical data from use of the same photosensitizing agent (Page 5-6, section 2.2, see Conclusion on Page 19; reconstructing treatments), administered at the same systemic dosage, same irradiating light wavelength, and same light density (Page 4, lines 1-4, Page 5, lines 3-7, Page5-6, section 2.2, and Page 19, lines 1-5; Page 4, lines 29-32; reconstruction of treatment based on all the properties that were studied in the trial).
Regarding claim 39, Sean discloses an assistance method, implemented by computer (Abstract; it claims a software that inherently runs on a computer), for a planning of treatment of a patient by photodynamic therapy (Abstract), in which a predefined photosensitizing agent must be administered to the patient (Page 5, section 2.1), and then subjected to illumination at a predetermined wavelength through at least one illuminating fiber designed to be introduced over a length of insertion into a treatment area (Page 5, lines 29-30 and Page 4, lines 29-32), characterized in that it includes the following steps: calculating a planned treatment volume, PTV, of the treatment area (Page 5-6, section 2.2); determining a treatment-effective light density index, LDI, threshold (Page 5-6, section 2.2), wherein the treatment-effective LDI threshold is prior-determined from historical data from use of the same photosensitizing agent (Page 5-6, section 2.2; this section states that the dose is determined based on photosensitizer properties); and then setting a total length of said at least one illuminating fiber to be used for treatment based upon the planned treatment volume, PTV, and said prior-determined treatment-effective light density index threshold (Page 5-6, section 2.2 and Page 7, lines 23-28), wherein the total length of illuminating fiber is calculated as a product of PTV and said prior-determined treatment-effective LDI threshold or scalar multiple thereof (Page 5-6, section 2.2 and Page 7, lines 23-28).
Regarding claim 42, Sean discloses the treatment-effective LDI threshold is prior-determined from historical data from use of the same photosensitizing agent (Page 5-6, section 2.2, see Conclusion on Page 19; reconstructing treatments), administered at a same systemic dosage (Page 4, lines 1-4, Page 5, lines 3-7, Page5-6, section 2.2, and Page 19, lines 1-5).
Regarding claim 43, Sean discloses the treatment-effective LDI threshold is prior-determined from historical data from use of the same photosensitizing agent (Page 5-6, section 2.2, see Conclusion on Page 19; reconstructing treatments), administered at the same systemic dosage, and same wavelength of delivered light (Page 4, lines 1-4, Page 5, lines 3-7, Page5-6, section 2.2, and Page 19, lines 1-5; Page 4, lines 29-32; reconstruction of treatment based on all the properties that were studied in the trial).
Regarding claim 44, Sean discloses the treatment-effective LDI threshold is prior-determined from historical data from use of the same photosensitizing agent (Page 5-6, section 2.2, see Conclusion on Page 19; reconstructing treatments), administered at the same systemic dosage, same irradiating light wavelength, and same light density (Page 4, lines 1-4, Page 5, lines 3-7, Page 5-6, section 2.2, and Page 19, lines 1-5; Page 4, lines 29-32; reconstruction of treatment based on all the properties that were studied in the trial).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0034971 Svanberg et al. and NPL NCT. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792